Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 1 of 8   PageID #: 757




                 Exhibit F
Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 2 of 8   PageID #: 758




                                                                     EXHIBIT "F"
    Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 3 of 8                              PageID #: 759

Justin A. Brackett, Esq.
515 Ward Avenue
Honolulu, HI 96814
(808) 377-6778

                                 CONFIDENTIALITY and ANTI-SIGNATURE STATEMENT

This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C.A. §2510 et seq., and
is legally protected. The information contained in this e-mail and any attachments is intended only
for use by the individual (or entity) for whom it was composed and intended-not necessarily to whom
it was sent. This e-mail message contains information from the law firm of Justin A. Brackett,
Attorney At Law and may be privileged, confidential, and prohibited from disclosure under
applicable rule or law. To the extent that anything contained herein is privileged, you are
notified that Justin A. Brackett, Attorney At Law has disclosed such inadvertently and should not
be construed to be a voluntary disclosure. You are hereby notified that any use, disclosure,
dissemination, distribution, copying or storage of this communication is strictly prohibited.
Unless expressly stated to the contrary in this e-mail, nothing herein should be construed as a
digital or electronic signature. If you have received this information in error, please notify our
firm's Chief of Operations immediately by telephone at (808)377-6778, and then fully delete this
message from your computer system and destroy any hard copies you may have.



On Thu, Jul 11, 2019 at 11:48 AM Justin Brackett <justinbrackettlaw@gmail.com> wrote:
 Thanks for the feedback and understanding. I will get you an updated version ASAP.


 Sincerely,
 Justin A. Brackett, Esq.
 515 Ward Avenue
 Honolulu, HI 96814
 (808) 377-6778

                                  CONFIDENTIALITY and ANTI-SIGNATURE STATEMENT

 This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C.A. §2510 et seq., and
 is legally protected. The information contained in this e-mail and any attachments is intended only
 for use by the individual (or entity) for whom it was composed and intended-not necessarily to whom
 it was sent. This e-mail message contains information from the law firm of Justin A. Brackett,
 Attorney At Law and may be privileged, confidential, and prohibited from disclosure under
 applicable rule or law. To the extent that anything contained herein is privileged, you are
 notified that Justin A. Brackett, Attorney At Law has disclosed such inadvertently and should not
 be construed to be a voluntary disclosure. You are hereby notified that any use, disclosure,
 dissemination, distribution, copying or storage of this communication is strictly prohibited.
 Unless expressly stated to the contrary in this e-mail, nothing herein should be construed as a
 digital or electronic signature. If you have received this information in error, please notify our
 firm's Chief of Operations immediately by telephone at (808)377-6778, and then fully delete this
 message from your computer system and destroy any hard copies you may have.



 On Thu, Jul 11, 2019 at 11:00 AM Tilker, Brian W. <bwt@torkildson.com> wrote:

  Thank you but this is neither a statement under penalty of perjury nor a notarized verification under oath. Also since
  it is a standalone document it needs to either specifically identify the document being verified or it needs to be sent
  with the supplemental responses as a single document so we have a clean record. If Ms. Olivas is not feeling well I
  understand this may not get done until next week.




                                                            2
  Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 4 of 8                                         PageID #: 760

Best, Brian



TORKILDSON          Brian W. Tilker | Attorney at Law
KATZ
HETHERINGTON
HARRIS &            700 Bishop Street, 15th Floor
KNOREK

                    Honolulu, Hawai`i 96813
ATTORNEYS AT LAW,
A LAW CORPORATION


                    p: 808.523.6000 | f: 808.523.6001

                    bwt@torkildson.com | www.torkildson.com




This email message and any attachments are for the sole use of the intended recipient(s). Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
all copies of the original message and any attachments.




From: Justin Brackett <justinbrackettlaw@gmail.com>
Sent: Thursday, July 11, 2019 10:44 AM
To: Tilker, Brian W. <bwt@torkildson.com>
Cc: Rask, Erik A <ear@torkildson.com>; Abigail M. Holden <aholden@cfhawaii.com>
Subject: Re: Olivas - Supplemental Interrogatory Responses




Mr. Tilker,



Attached is Ms. Olivas' Verification to the Supplemental Responses to the Requests for Answers to
Interrogatories. I will relay your message to Mr. Brackett.




Sincerely,

Amy Peria

Paralegal

Justin A. Brackett, Attorney At Law

515 Ward Avenue

Honolulu, HI 96814
                                                                 3
 Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 5 of 8                             PageID #: 761

(808) 377-6778



                               CONFIDENTIALITY and ANTI-SIGNATURE STATEMENT


This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C.A. §2510 et seq.,
and is legally protected. The information contained in this e-mail and any attachments is intended
only for use by the individual (or entity) for whom it was composed and intended-not necessarily
to whom it was sent. This e-mail message contains information from the law firm of Justin A.
Brackett, Attorney At Law and may be privileged, confidential, and prohibited from disclosure
under applicable rule or law. To the extent that anything contained herein is privileged, you are
notified that Justin A. Brackett, Attorney At Law has disclosed such inadvertently and should not
be construed to be a voluntary disclosure. You are hereby notified that any use, disclosure,
dissemination, distribution, copying or storage of this communication is strictly prohibited.
Unless expressly stated to the contrary in this e-mail, nothing herein should be construed as a
digital or electronic signature. If you have received this information in error, please notify our
firm's Chief of Operations immediately by telephone at (808)377-6778, and then fully delete this
message from your computer system and destroy any hard copies you may have.




On Thu, Jul 11, 2019 at 7:42 AM Tilker, Brian W. <bwt@torkildson.com> wrote:

Aloha Justin,



No, we are not looking for a legal opinion. We are looking for an answer that indicates the categories of damages
allegedly suffered and the amount of those categories of alleged damages to the extent Ms. Olivas has personal
knowledge. By way of example, and without waiver of any and all defenses, if Ms. Olivas is claiming that due to a
violation of Magnuson-Moss she was damaged due to the need to take alternative transportation then she could
state that and note the amount she has expended to date. If Ms. Olivas is claiming that due to a violation of
Magnuson-Moss she suffered from inconvenience, she can state that and so on….. Obviously she can also
categorize the $40,448.76 number with a concrete breakdown as well.



These are things she would know because she would be seeking them as damages suffered. If there is an amount for
a particular category that you determine is not amenable to a concrete calculation at this time (perhaps because it is
non-economic in nature) then I think you can simply state the category and then note that it is to be determined at
trial. But we are entitled to know the categories and the amounts when they are amenable to a calculation.



I can be available for a meet-and-confer on Monday morning unless you feel the above helps clarify what needs to be
supplemented.



Best, Brian


                                                        4
 Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 6 of 8                                         PageID #: 762



TORKILDSON          Brian W. Tilker | Attorney at Law
KATZ
HETHERINGTON
HARRIS &            700 Bishop Street, 15th Floor
KNOREK

                    Honolulu, Hawai`i 96813
ATTORNEYS AT LAW,
A LAW CORPORATION


                    p: 808.523.6000 | f: 808.523.6001

                    bwt@torkildson.com | www.torkildson.com




This email message and any attachments are for the sole use of the intended recipient(s). Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and
destroy all copies of the original message and any attachments.




From: Justin Brackett <justinbrackettlaw@gmail.com>
Sent: Wednesday, July 10, 2019 6:19 PM
To: Tilker, Brian W. <bwt@torkildson.com>
Cc: Rask, Erik A <ear@torkildson.com>; Abigail M. Holden <aholden@cfhawaii.com>
Subject: Re: Olivas - Supplemental Interrogatory Responses




Ms. Olivas is on bed rest pursuant to doctor's orders. She provided the responses via email and we are
working on getting her verification now.



The response to Interrogatory number 24 is from Ms. Olivas. Are you looking for a legal opinion instead of
a response from the client?



Finally, I am in a Wilderness First Aid Course this weekend and will be out of the office all day Friday. If
you would like to conduct a meet and confer, I can make myself available early next week.



Sincerely,

Justin A. Brackett, Esq.

515 Ward Avenue

Honolulu, HI 96814

                                                                5
Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 7 of 8                       PageID #: 763

(808) 377-6778



                            CONFIDENTIALITY and ANTI-SIGNATURE STATEMENT


This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C.A. §2510 et seq.,
and is legally protected. The information contained in this e-mail and any attachments is
intended only for use by the individual (or entity) for whom it was composed and intended-not
necessarily to whom it was sent. This e-mail message contains information from the law firm
of Justin A. Brackett, Attorney At Law and may be privileged, confidential, and prohibited from
disclosure under applicable rule or law. To the extent that anything contained herein is
privileged, you are notified that Justin A. Brackett, Attorney At Law has disclosed such
inadvertently and should not be construed to be a voluntary disclosure. You are hereby notified
that any use, disclosure, dissemination, distribution, copying or storage of this communication
is strictly prohibited. Unless expressly stated to the contrary in this e-mail, nothing herein
should be construed as a digital or electronic signature. If you have received this information
in error, please notify our firm's Chief of Operations immediately by telephone at (808)377-6778,
and then fully delete this message from your computer system and destroy any hard copies you may
have.




On Wed, Jul 10, 2019 at 1:35 PM Tilker, Brian W. <bwt@torkildson.com> wrote:

Justin,


We are in receipt of the supplemental interrogatory response. Please let us know when we can expect to
receive Plaintiff’s verification page.



Also, please let us know if it is Plaintiff’s position that her Supplemental Response to Interrogatory No. 24
is responsive. We asked for Plaintiff to identify categories of damages she seeks to recover as part of the
Eighth Claim for Relief and an itemization or breakdown of the amount of damages for each category. The
supplemental response merely states “[t]he car is defective and Defendants have not complied with their
written warranties.” We deem this non-responsive. Your Pretrial Statement states, for Count 8, “That
judgment be awarded to Plaintiff in the amount of $40,448.76 together with additional damages to be
determined.”



What types of “additional damages” are you claiming?      This would be something that Plaintiff would
already know.



Please provide responsive information by close of business on Friday. If you decline, then we can have a
final meet and confer before end of day Friday to see if this can be worked out.


                                                    6
Case 1:19-cv-00454-DKW-RT Document 11-8 Filed 10/31/19 Page 8 of 8                                           PageID #: 764

Best, Brian



TORKILDSON          Brian W. Tilker | Attorney at Law
KATZ
HETHERINGTON
HARRIS &            700 Bishop Street, 15th Floor
KNOREK

ATTORNEYS AT LAW,
                    Honolulu, Hawai`i 96813
A LAW CORPORATION


                    p: 808.523.6000 | f: 808.523.6001

                    bwt@torkildson.com | www.torkildson.com




This email message and any attachments are for the sole use of the intended recipient(s). Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
all copies of the original message and any attachments.




                                                                7
